     Case 1:19-cv-04414-KAM-RLM Document 97 Filed 10/08/20 Page 1 of 1 PageID #: 1810



                                                                                                         WWW.RIVKINRADLER.COM

JENNIFER ABREU                                                                                           926 RXR Plaza
(516) 357-3218                                                                                           Uniondale, NY 11556-0926
Jennifer.abreu@rivkin.com                                                                                T 516.357.3000 F 516.357.3333

                                                              October 8, 2020
VIA ECF
Chief Magistrate Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

           Re:       Government Employees Insurance Company, et al., v. Wellmart Rx, Inc., et al.
                     Case No.: 19-cv-04414 (KAM)(RLM)

Dear Chief Magistrate Judge Mann:

We are counsel for Plaintiffs (collectively, “GEICO”) in the above-referenced matter and write on behalf of
GEICO and Defendant Claudia Geris, P.A. (“Geris”). Per the Court’s Order of September 8, 2020, the
stipulations of discontinuances, as it pertains to Defendants Carline Boubert, P.A. (“Boubert”) and Geris,
were ordered to be filed by October 8, 2020. See Docket No. 94. As the Court is aware, GEICO and
Defendant Boubert already executed a settlement agreement and a stipulation of dismissal was previously
filed in this matter. See Docket No. 96.

With respect to Defendant Geris, the only remaining appearing defendant, we are pleased to advise the Court
that she has executed a settlement agreement in this matter. While GEICO has made every effort to
expeditiously resolve the matter with Geris per the Court’s Order, GEICO is still awaiting for Geris to fulfill
certain conditions of the settlement agreement prior to filing a stipulation of discontinuance.

Pursuant to the foregoing, GEICO and Defendant Geris respectfully requests a two-week adjournment so that
Defendant Geris may finalize certain conditions of the settlement agreement with GEICO. The settlement
agreement will resolve all claims against Defendant Geris rendering a conference unnecessary.

We thank the Court for its attention to the matter.


                                                              Very truly yours,
                                                              RIVKIN RADLER LLP
                                                              s/ Jennifer Abreu
                                                              Jennifer Abreu
CC: All counsel via ECF.




9 Thurlow Terrace                 21 Main Street, Court Plaza South      477 Madison Avenue                     2649 South Road
Albany, NY 12203-1005             West Wing, Suite 158                   New York, NY 10022-5843                Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199     Hackensack, NJ 07601-7021              T 212.455.9555 F 212.687.9044          T 845.473.8100 F 845.473.8777
                                  T 201.287.2460 F 201.489.0495
